oOo Oo SN DH A fF

11 -

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:20-mj-O0098-BAM Document 6 Filed 09/17/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case Ne: 1:20-MJ-00098-2-BAM
)
Plaintiff, ) ORDER
) APPOINTING COUNSEL
vs. )
)
DANIEL MIKE PERALTA, )
)
Defendant. )
)

 

The above named Defendant has, under oath, sworn or affirmed as to his financial
inability to employ counsel or has otherwise satisfied this Court that he is financially unable to
obtain counsel and wishes counsel be appointed to represent him. Therefore, in the interests of
justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C. § 3006A,

IT IS HEREBY ORDERED that Roger D. Wilson be appointed to represent the above
defendant in this case effective nunc pro june to September 15, 2020.

This appointment shall remain in effect until further order of this court.

DATED: 9/16/2020

   

  

-

HON. ERICA P: G JEAN
United States Magistrate Judge

 

 
